OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be reversed, the determination of the New York State Liquor Authority annulled and the matter remitted to the Supreme Court, Bronx County, with directions to remand to the authority for further proceedings in accordance with this memorandum.
The bases of the State Liquor Authority’s denial of petitioner’s application for a special on-premises liquor license were the perceived lack of expertise of the proprietor-corporate principals, the proximity of the proposed establishment to a synagogue and the adverse sentiment in the community. As this court recently held, neither community opposition nor proximity to places of worship or schools beyond the statutory limit can support a license denial (Matter of Circus Disco v New York State Liq. Auth., 51 *888NY2d 24). Although the authority validly may consider the expertise or ability of the applicant to operate a particular establishment (see Matter of Herms v New York State Liq. Auth., 35 AD2d 833, affd no opn 28 NY2d 956), the agency’s reliance on additional improper factors requires that its determination be annulled. Nevertheless, since the lack of expertise of the applicant would be a valid ground for denial of the license (see id.), the matter should be remitted to the authority for reconsideration of the application on the basis of that and other appropriate criteria, with an appropriate opportunity to both sides to address the issues.
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur in memorandum.
Order reversed, with costs, etc.